— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1975, which reversed the decision of a referee and, as modified, sustained the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective March 19, 1974 because he lost his employment through misconduct in connection therewith. Contradictory testimony was presented by a representative of the employer and claimant which created a sharp issue of credibility within the province of the board to resolve. In finding that claimant had previously been disciplined on account of his poor record of attendance; had thereafter been warned concerning *963absenteeism and lateness; and had called in some five hours after he was scheduled to report for work on the day of his discharge, the board has properly rejected claimant’s proffered account and determined, on substantial evidence, that his employment was terminated by reason of his own misconduct (cf. Matter of Greene [Levine], 48 AD2d 747; Matter of Rivera [Levine], 47 AD2d 569). Claimant’s statement to the effect that it was his word against that of the employer’s representative is correct; there is no merit in his contention that the employer was obliged to produce records in further support of its version of events. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.